THERE was a change of venue from Vigo county to Parke, in the case of an indictment against one Beau-champ.
Charges by the plaintiffs in error, for guarding the jail in Parke county to secure said Beauchamp, were allowed by the Parke Circuit Court, and duly certified to the board of commissioners of Vigo county. An account of the charges so allowed and certified, was presented by the plaintiffs in error to said board of commissioners for allowance, but the allowance was refused.
The Circuit Court, on appeal, gave judgment for the defendant.
It appeared, on the trial on appeal, that, at the time *310the charges accrued, Vigo county had a good and sufficient jail.
We are of opinion that Vigo county is liable for said charges. The expenses in question must be considered as necessary and consequent upon the change of venue; and the statute requires them to be paid by the county from which the change of venue was taken. Acts 1840; p. 39. The circumstance that Vigo county had a good jail has nothing to do with the case.
The application to the board of commissioners not being in the nature of an action, the objection that the claims are several is unimportant. The board should have allowed to each of the applicants the sum allowed him by the Parke Circuit Court. The board having refused to make such allowance, the Circuit Court, on appeal, should have done it, or have directed the board to do it.
The judgment is reversed, with costs. Cause remanded, &c.